DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-6, 8-12, 21-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8-12, 21-22 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claim 1 now recites “…estimating a viscoelastic parameter as a function of a spatial distribution of the shear wave speeds, wherein estimating the viscoelastic parameter comprises correlating the spatial distribution of the shear wave speeds with references of spatially distributed speeds, each of the references labeled with different values of the viscoelastic parameter…” in lines 11-15.  This is new matter for the following reason.  As discussed in applicant specification ¶0049-¶0050, these are two different embodiments for computing the viscoelastic parameter.  The first uses a function and the second uses comparison with reference models.  There is no disclosure as to how these are combined to provide the claimed estimation.  For e.g. an estimation is already provided using the standard deviation of the distribution, while the second computes by comparison, and matching.  Hence there are two separate estimation steps claimed without any disclosure of how they are performed to generate “the estimate” recited in following lines of the claim.  See also claims 8-9, directed to the matching scheme and claim 10 directed to the first scheme.
Claims 2-6, 8-12, 21-22 recite or encompass similar limitations and are rejected for same reasons as above.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-12, 21-22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 now recites “…estimating a viscoelastic parameter as a function of a spatial distribution of the shear wave speeds, wherein estimating the viscoelastic parameter comprises correlating the spatial distribution of the shear wave speeds with references of spatially distributed speeds, each of the references labeled with different values of the viscoelastic parameter…” in lines 11-15.  This is confusion between the specification and claim language.  As discussed above with respect to 112 (a), these are disclosed as separate embodiments to estimate the viscoelastic parameter.  However this claim language suggests, applying the tow embodiments together.  Applicant has failed to particularly point out and distinctly claim the subject matter.
Claims 2-6, 8-12, 21-22 recite or encompass similar limitations and are rejected for same reasons as above.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-6, 8, 11, 21-22 rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Rouze [US 20180098752 A1].
As per claim 1, Rouze teaches a method for viscoelastic estimation by an ultrasound imaging system (Rouze Fig 1), the method comprising:
transmitting, from a transducer, a pushing pulse, the pushing pulse generating a shear wave in tissue of a patient (Rouze ¶0030 “the ultrasound probe 104 may interact with the soft tissue sample 102 by transducing ultrasonic waves upon the soft tissue sample 102 using acoustic radiation force …shear wave propagation 106 may be observed”.  ARFI corresponds to pushing pulse);
tracking, by the ultrasound imaging system (Rouze ¶0030, “…wave propagation may be measured using suitable ultrasonic tracking”), tissue displacements at a plurality of locations in a region of interest, the tissue displacements being in response to the shear wave (Rouze Fig 5F, displacement and velocities computed at different lateral positions);
determining a plurality of shear wave speeds (Rouze Fig 5E-5F, Vcalc) as a function of lateral distances from an origin of the shear wave in the tissue of the patient the determining being from the tissue displacements (Rouze ¶0074 “The excitation force consisted of a 2.36 MHz, 400 .mu.s pulse with lateral focus at a depth of 50 mm.” this comprises the origin.  ¶0076 “Simulation data were analyzed by selecting displacement data u(r, t) at an axial position … Velocity data v(r, t) were calculated by differentiation in time using finite differences…Shear wave arrival times were estimated using both the TTP and XCORR estimators at lateral positions of 3-10 mm”.  See Fig 5E through 5F);
estimating a viscoelastic parameter as a function of a spatial distribution of the shear wave speeds (In view of 112 rejection, claim 10, Rouze Fig 8A, shows Standard Deviations for computed shear wave speeds.  ¶0082 “results have been plotted as functions of the average group speed V.sup.-=(Vdisp+Vvel)/2 and difference speed .DELTA.V=Vvel-Vdisp”),
 wherein estimating the viscoelastic parameter comprises correlating the spatial distribution of the shear wave speeds with references of spatially distributed speeds (Rouze ¶0081 “A comparison of group shear wave speeds Vdisp (left) and Vvel (right) determined from simulation data (x-axes) and calculated data (y-axes) for the 18 materials listed in Table 1.”), each of the references labeled with different values of the viscoelastic parameter (Rouze Table 1); and
generating an image showing of the estimate of the viscoelastic parameter (Rouze ¶0039 “control the display 116 or another user interface to present information or graphical data indicating the viscoelastic properties of the soft tissue 102 ”).
As per claim 2, Rouze further teaches wherein transmitting the pushing pulse comprises transmitting an acoustic radiation force impulse (Rouze ¶0004).
As per claim 3, Rouze further teaches wherein tracking comprises determining the tissue displacements axially along a scan line overtime, resulting in tissue displacement profiles over time for each of the locations (Rouze Fig 5A, 5B, ¶0080 “The first and second columns of each Figure illustrate shear wave signals at lateral positions 3 ≤r ≤ 10 mm,”).
As per claim 5, , Rouze further teaches wherein transmitting comprises transmitting the pushing pulse to a focal position, wherein tracking comprises tracking with the locations spaced laterally from the focal location (The first and second columns of each Figure illustrate shear wave signals at lateral positions 3 ≤r ≤ 10 mm,), and wherein determining the shear wave speed comprises determining a shear wave velocity based on a distance from the focal position to the location (Rouze ¶0043 equations 3-4, ¶0076) and a time from the transmitting to a peak of the displacements at the location (Rouze ¶0043 “The group shear wave speeds V.sub.disp and V.sub.vel are calculated from u(x, t) and v(x, t) using exactly the same procedure, for example, time-to-peak”).
As per claim 6, Rouze further teaches wherein estimating the viscoelastic parameter comprises estimating a viscosity of the tissue at the region of interest (Rouze Fig 8c, Viscosity). 
As per claim 8, , Rouze further teaches wherein the references comprise fields of velocities formed using the different values of the viscoelastic parameter in a viscoelastic model, wherein the viscoelastic model comprises a Voigt, Maxwell or Standard Linear Solid model (Rouze ¶0091 “viscoelastic properties of the material can be described using a Voigt material model. This model was chosen because it is commonly used for the analysis of viscoelastic properties of soft tissue…”).
As per claim 10, Rouze further teaches wherein estimating comprises estimating from a variance of the spatial distribution of the shear wave speeds (Rouze Fig 8A, shows Standard Deviation SD for computed shear wave speeds.  SD is square root of Variance).
As per claim 11, Rouze further teaches wherein tracking comprises tracking from received signals without frequency separation (This is a negative limitation.  Rouze Fig 2, tracking at steps 202 nor 204 recite any frequency separation).
As per claim 21, Rouze further teaches wherein the references comprise fields of velocities formed empirically (Rouze ¶0094 “The tables may also be determined using the measurements of group shear wave speeds performed in calibrated phantoms”).
As per claim 22, it has limitations similar to claim 1 and is rejected for same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 rejected under 35 U.S.C. 103 as being unpatentable over Rouze as applied to claim 3 above, and further in view of Chen [“Complex Stiffness Quantification Using Ultrasound Stimulated Vibrometry”, 2003 IEEE ULTRASONICS SYMPOSIUM-941].
As per claim 4, Rouze teaches claim 3 as discussed above.  Rouze does not expressly teach wherein determining the shear wave speed comprises determining as a function of a phase shift in the displacement profiles.
Chen teaches determining the shear wave speed comprises determining as a function of a phase shift in the displacement profiles (Chen abstract “The speed of shear waves is measured from phase shift detected over the distance propagated.”).
Chen thus discloses a conventional way of computing shear wave speed form displacement readings.  Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify in Rouze, by integrating determination method as in Chen.  The motivation would be to provide for determining shear wave speeds in the complex stiffness determination (Chen abstract).

Claim 12 rejected under 35 U.S.C. 103 as being unpatentable over Rouze as applied to claim 3 above, and further in view of Kanai [US 20040260180 A1]
As per claim 12, Rouze teaches claim 1 as discussed above.  Rouze does not expressly teach wherein generating the image comprises generating a B-mode image of the tissue with an alphanumeric text annotation of the estimate.
Kanai teaches wherein generating the image comprises generating a B-mode image of the tissue with an alphanumeric text annotation of the estimate (Kanai Fig 6 item 62, ¶0073).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify in Rouze, by integrating display means as in Kanai.  The motivation would be to identify the kind of living tissue such as a lipid-rich area, a thrombus area, an elastic fiber, a collagen fiber, and a calcified area (Kanai ¶0017).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OOMMEN JACOB whose telephone number is (571)270-5166.  The examiner can normally be reached on 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Oommen Jacob/Primary Examiner, Art Unit 3793